Exhibit 10.14

UNITED TECHNOLOGIES CORPORATION

EMPLOYEE SCHOLAR PROGRAM

 United Technologies Corporation ("UTC"), through its Employee Scholar Program
(the "Program"), encourages eligible employees to develop additional skills and
engage in studies at accredited colleges and universities. Under the Program,
UTC pays for covered tuition and textbook expenses for participating employees
and provides certain awards of UTC Common Stock, options and stock units upon
completion of associate’s, bachelor’s, master’s and doctorate degrees.

Active employees of UTC and its participating affiliated companies in the United
States and other countries are eligible to participate. Extended benefits are
provided to certain employees whose positions are eliminated due to
restructuring or layoff.

In recognition of the accomplishments of eligible employees who are awarded
degrees from accredited educational institutions while participating in the
program, shares of UTC Common Stock, stock options or stock units are awarded.
U.S.-based employees who satisfy Program requirements will be awarded a number
of shares of UTC Common Stock valued at $5,000 for those completing an
associate’s degree and $10,000 for those completing a bachelor’s, master’s or
doctorate degree. Alternatively, participants may elect to receive 250 UTC
Common Stock options for those completing an associate’s degree, or 500 UTC
Common Stock options for those completing a bachelor’s, master’s or doctorate
degree. Employees based outside the U.S. who satisfy Program requirements will
be awarded a number of shares of UTC Common Stock valued at 9% of the average
UTC salary in that country for participants completing the equivalent of an
associate’s degree and 18% of the average salary in that country for
participants completing the equivalent of a bachelor’s, master’s, or doctorate
degree. The number of shares awarded in each case is determined using the
closing price of UTC Common Stock on the New York Stock Exchange ("NYSE") on the
first trading day of the month following submission of a qualifying award
request.

A maximum of 400,000 shares of UTC Common Stock may be awarded annually under
the Program. UTC reserves the right to suspend, terminate or modify the terms of
the Program at any time. This summary of the Program is qualified in its
entirety by reference to UTC’s detailed policies and procedures implementing the
Program, as amended from time to time. The sole purpose of the Program is to
facilitate and encourage educational development and achievement and it is not
intended to and shall not be construed to constitute an employee benefit plan or
compensatory arrangement.

